Citation Nr: 0406425	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of shell fragment wounds to the right forearm 
involving Muscle Group VIII.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, granted service 
connection and assigned an initial rating of 10 percent for 
residuals of shell fragment wounds to the right forearm 
involving Muscle Group VIII, effective in July 2001.  The 
veteran has appealed the evaluation assigned for the 
disability.  The veteran testified at a Travel Board hearing 
held before the undersigned at the RO in September 2003 in 
connection with the appeal.  A transcript of his testimony 
has been associated with the claims file.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In February 2002 the RO issued a development letter to the 
veteran which only marginally complies with the VCAA notice 
requirements pursuant to Quartuccio, supra.

Service connection has been in effect since July 1957 for 
scars of the right arm and a noncompensable rating has been 
in effect throughout this period.  The rating for the scars 
represents a separate service-connected disability and is not 
at issue in the present appeal.  

The veteran contends that as a result of his service-
connected shell fragment wound residuals he experiences 
"locking up" of his right hand when he uses a pen or while 
driving.  He also complains of a shooting pain in his right 
arm similar to that associated with his "crazy bone."  

At his September 2003 Travel Board hearing the veteran 
related that about two months earlier he had begun to receive 
treatment from a new physician, apparently a private 
physician, whom he did not name.  He should be given an 
opportunity to submit any treatment records that may be 
available from that physician.  The veteran also reported 
that he has been in receipt of treatment from the VA 
outpatient treatment facility in Austin, Texas.  Treatment 
records from that facility are not of record and he has 
requested that they be obtained.  


The veteran was afforded the benefit of a VA examination in 
March 2002; however, the examination report shows that the 
examiner did not address functional loss due to pain pursuant 
to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the clinical information obtained on the subject examination 
is somewhat dated.

The March 2002 VA examination is inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right forearm shell 
fragment injury March 2002.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers, particularly the 
private physician the veteran alluded to 
during the September 2003 hearing.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  3.  The RO should 
obtain copies of all VA records relating 
to examination and treatment of the 
veteran at the VA outpatient facility in 
Austin, Texas, dated since July 2001.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his shell 
fragment injury of the right forearm.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003) and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected right 
forearm shell fragment injury residuals 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service-connected right 
forearm shell fragment injury residuals 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right forearm shell fragment injury 
residuals, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right forearm shell fragment 
injury residuals, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right forearm shell fragment 
injury residuals.

(d) The examiner is requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected right 
forearm shell fragment injury residuals, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right forearm shell 
fragment injury residuals.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

a.  To the extent possible, 
describe the track of all 
projectiles and identify all 
muscle groups of the right 
forearm affected by the wounds 
in service.  

b.  For each affected muscle 
group, describe all residuals of 
the combat injury.  All findings 
required for a classification of 
the muscle damage under 38 
C.F.R. § 4.56 (2003) should be 
reported, including, but not 
limited to, pain, weakness, 
fatigability, impairment or 
uncertainty of movement, loss of 
deep fasciae or muscle 
substance, diminution of 
endurance, atrophy, or 
impairment of muscle tone.  

c.  The examiner should describe 
the reported episodes of 
"locking up" of the right hand 
and express an opinion as to 
whether such locking is related 
to the shell fragment wound 
residuals.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an initial rating higher 
than 10 percent for residuals of shell 
fragment wounds to the right forearm 
involving Muscle Group VIII.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2003).


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an initial increased evaluation, and may result in 
its denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


